DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.         The terminal disclaimer filed on 12/07/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,676,664 has been reviewed and were approved on 12/07/21.  The terminal disclaimer has been recorded.

Response to Amendment
3.         Applicant's amendment filed on 12/07/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/07/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
           Closest prior arts are Robb (US 2011/0155376) and Littich (US 2015/0203741).
           Robb discloses a treatment fluid for the wellbore application such as drilling or fracturing for the recovery of the hydrocarbon from the subterranean deposits, wherein the fluid comprises a by-product from the biodiesel production facility/plant, such by-
        Littich discloses a wellbore fluid such as drilling fluid, wherein the fluid comprises a viscoelastic surfactant, wherein the viscoelastic surfactant serve to maintain the stability of the subterranean formation surrounding the well bore and help in flushing hydrocarbons out of the subterranean formation proximate to the well bore (para [0002]-[0005], [0050]), wherein the viscoelastic surfactants are obtained from the natural oil derivatives (natural feedstock) such as saponification products of the natural oil, e.g. fatty acids such as soybean oil or cottonseed oil (para [0025]-[0026], [0094]-[0096], [0104]-[0105]). Littich does not disclose area of shale formation and erecting and operating a process plant within or in the vicinity of, said area of shale formation. The closest prior arts do not suggest or disclose claimed method.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766